DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 3-4 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/21.
Applicant’s election without traverse of species A, claims 2, 5-7 and species D, claim 11 in the reply filed on 3/3/21 is acknowledged.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the limitation “the battery packbetween” in line 8 includes a drafting error. There should be a space between the words pack and between.  Appropriate correction is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connector mechanism configured to interconnect with and form a waterproof seal around the device connector”,  “a latch section coupled to the electronics section and configured to pivot relative to the electronics section to transition the battery pack between: an open state during which the electronics section and the latch section form an open frame structure configured to enable installation of the portable electronic device in the battery pack, and a closed state during which the electronics section and the latch section form a closed frame structure configured to secure the portable electronic device within an opening defined by the closed frame structure” in claim 1. Additionally, such claim limitation(s) is/are: “the latch section comprise a feature configured to provide direct access to the one or more user interface components of the portable electronic device when the battery pack is in a closed state” in claim 8.  Furthermore, such claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a direction".
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 2, 5, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodman (US 2010/0060747).
Regarding claim 1, Woodman discloses a battery pack (camera housing 100, Fig. 1, [0031]) for electrically coupling with and securing to a portable electronic device (camera 110, Fig. 1, [0031]) having a device connector (coupling interface 116, Fig. 1a, [0038]) and one or more user interface components(outer shutter button 112, Fig. 1a, [0033]), the battery pack comprising: an electronics section comprising a battery compartment configured to hold one or more batteries(second housing portion 140, i.e., door 140 with integrated expansion module 130 comprising an expansion power supply 450 which may include an expansion battery, Figs. 1a & 4, [0030], [0047]), and a connector mechanism configured to interconnect with and form a waterproof seal around the device connector (door 140 includes a sealing structure positioned on 
Regarding claim 2, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the electronics section comprises: a base portion that includes the battery compartment (see integrated expansion module 130 occupying bottom of door 140 in Fig. A as annotated Fig. 1a);  and a side portion that includes the connector mechanism (see portion of door 140 from top of integrated expansion module 130 to sealing structure positioned on edges of the door 140, Fig. A), wherein the side portion extends orthogonally from the base portion ( see side portion extending in z direction which is orthogonal from the base portion extending in x direction, Fig. A) 

    PNG
    media_image1.png
    642
    746
    media_image1.png
    Greyscale
Fig. A


    PNG
    media_image2.png
    657
    435
    media_image2.png
    Greyscale
Fig. B
Regarding claim 5, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the connector mechanism comprises: a connector configured to interconnect with the device connector (see communication interface 132 and coupling interface 116 of the camera 110 in Fig. 1a); and a plug surrounding a portion of the connector, wherein the plug is configured to mate with and sealingly engage with a recessed well surrounding the device connector(Figs. 1b & 2a).
Regarding claim 7, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the connector mechanism extends outward from a surface of the 
	Regarding claim 8,   Woodman discloses all of the claim limitations as set forth above. Woodman further discloses one or more of the electronics section and the latch section comprise a feature configured to provide direct access to the one or more user interface components of the portable electronic device when the battery pack is in a closed state(opening in first housing portion 102 that aligns with outer shutter button 112, Fig. 2a, cut-outs, vents, or other pass-throughs [0054]).
Regarding claim 11, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the feature comprises a notch or channel formed in a surface of one of the electronics section and the latch section (a door 140 may have various cut-outs, vents, or other pass-throughs to provide improved cooling to the camera 110 and/or better audio capture if the camera 110 is equipped with a microphone, [0054], Fig. 1)
Regarding claim 12, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the opening defined by the closed frame structure has a maximum height, a maximum width, and a maximum depth greater than a maximum height, a maximum width, and a maximum depth of the portable electronic device (see Figs. 1 & 2), and a minimum height and a minimum width less than the maximum height and the maximum width of the portable electronic device(Figs. 1 & 2).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodman (US 2010/0060747) as applied to claims 1 and 5 above, in view of Nagamine et al. (US 2005/0003709).
Regarding claim 6, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the plug  is dimensioned and configured to fit within the recessed well of the portable electronic device (Fig. 2a) but does not explicitly disclose the plug is formed of a thermoplastic polyurethane (TPU).

It would have been obvious to one of ordinary skill in the art to use the plug is formed of a thermoplastic polyurethane (TPU) as taught by Nagamine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
16.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodman (US 2010/0060747) as applied to claim 1 above.
Regarding claims 13 and 14, Woodman discloses all of the claim limitations as set forth above. Woodman further discloses the first housing portion 102 comprises a securing structure 120 for securing the camera housing 100 to one of a variety of mounting devices  and in yet other embodiments, other type of mount, strap, or securing devices known to those of ordinary skill in the art couple to the security structure 120 for securing the camera to various other apparatuses or body parts (Fig. 1, [0034]) but does not disclose the electronics section further comprises a track having one or more mechanical features, the track configured to allow for insertion and removal of an interchangeable mounting structure(claim 13) and the one or more mechanical features comprise at least one notch configured to engage with at least one protrusion of the interchangeable mounting structure (claim 14).  
It would have been obvious to one of ordinary skill in the art to provide the electronics section further comprises a track having one or more mechanical features, the track configured to allow for insertion and removal of an interchangeable mounting structure and the one or more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724